Citation Nr: 0118007	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel	



INTRODUCTION

The veteran had active service from September 1949 to 
December 1952.

In a February 1989 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, denied a claim for service connection for 
bilateral hearing loss.  The veteran was notified of that 
decision in February 1989, but he did not appeal.  Thus, that 
decision became final and remains the last final decision on 
the matter prior to the decision on appeal.

This appeal arises from a December 1999 RO rating decision 
that determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  In that rating 
decision, the RO established service connection for residuals 
of frostbite of the feet and determined that a claim of 
entitlement to service connection for tinnitus was not well 
grounded.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

Concerning service connection for residuals of frostbite, the 
veteran had appealed October 1997 and November 1998 rating 
decisions that denied the claim.  In the December 1999 rating 
decision, the RO established service connection for residuals 
of frostbite and assigned a staged disability rating.  The 
veteran did not indicate any disagreement with the ratings 
assigned for residuals of frostbite and therefore that issue 
is no longer before the Board.  In his subsequent notice of 
disagreement, the veteran mentioned only tinnitus and hearing 
loss. 

The claim of entitlement to service connection for tinnitus 
will be addressed in the REMAND portion of the decision.

Although the veteran had requested a hearing before a member 
of the Board, he later withdrew that request and has not 
indicated a desire for another hearing.  



FINDINGS OF FACT

1.  A February 1989 rating decision denied service connection 
for bilateral hearing loss.  

2.  Notice of procedural and appellate rights were provided 
in a letter dated in February 1989; however, the veteran did 
not file an appeal.  

3.  Evidence has been submitted since the February 1989 
rating decision that has not previously been considered and 
is so significant that it must be considered to fairly decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1989 rating decision denying the claim of 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. §§ 3.104, 3.160(d), 
19.129, 19.192 (1988).

2.  New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for bilateral hearing loss and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, in February 1989 the RO denied 
a claim of entitlement to service connection for bilateral 
hearing loss.  The veteran was provided notice of that action 
and of his procedural and appellate rights; however he did 
not appeal.  Regulations in effect at that time state that 
when a claim has been disallowed by the RO and not appealed 
within applicable time limits, the decision becomes final.  
38 C.F.R. §§ 3.104 (1988).  Furthermore, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. 
§§ 3.160(d), 19.129, 19.192 (1988).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The pertinent evidence of record at the time of the February 
1989 rating decision consists of service department 
documents, service medical records (SMRs), VA and private 
clinical records, and a December 1988 service connection 
claim.  The service department documents include the 
veteran's DD-214, which reflects that he was a Marine Corps 
clerk-typist, that he received the Korean Service Medal (KSM) 
with 6 devices, the Presidential Unit Citation (PUC) with one 
device, the United Nations Ribbon, and a Good Conduct Medal.  
The SMRs do not reflect any hearing loss prior to or during 
active service.  A December 1952 separation examination 
report reflects that hearing was 15/15, bilaterally, to both 
whispered voice and spoken voice.  

An October 1988 VA audiometry consultation report reflects 
noticeable left ear hearing loss and tinnitus for a number of 
years and a reported 8-year history of noise exposure as a 
rifleman and working for the railroad.  The audiologist 
reported mild progressing to severe sensory hearing loss, 
bilaterally, with good speech discrimination.  Amplification 
aid was recommended.  No audiometry scores were provided.  

The veteran submitted a claim for service connection for 
hearing loss in December 1988 and in a February 1989 rating 
decision the RO denied the claim on the basis that there was 
no evidence linking a current hearing loss to active service.

Next, the Board must review the relevant evidence added to 
the record since the February 1989 rating decision and 
determine whether any of it is new and material, that is, 
whether it results in a more complete record for evaluating 
the claim.  This evidence is briefly summarized below.  

In a May 1998 letter to the RO, the veteran reported that he 
had made landings at Inchon, Hungnam, and at Pusan, Korea, 
and that his feet were frozen in the Chosin area.  After 
that, he was reassigned to battalion headquarters.  

In August 1998, the National Personnel Records Center (NPRC) 
supplied additional service department personnel records.  
The records reflect that the veteran received basic 
infantryman training during January and February 1950, then 
underwent basic personnel and administrative management 
training from March to June 1950, and then was assigned a 
primary MOS (military occupational specialty) of 0143-clerk 
typist on June 29th, 1950.  The documents also reflect that 
he participated in capturing and securing Seoul during 
September and October 1950, that he participated in the 
Wonsan Hungnam Chosin Campaign, Northern Korea, from October 
to mid-December 1950, and that he participated in operations 
against enemy forces in south and central Korea from mid-
December 1950 to September 1951. 

In July 1999, the veteran claimed service connection for 
tinnitus and bilateral hearing loss and reported that while 
serving as an infantryman in Korea he was exposed to 
extremely high noise levels for a prolonged period.  

Upon VA authorized audiometry evaluation in August 1999, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
25
60
85
LEFT
45
30
35
90
100

Average pure tone thresholds were not provided.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in both ears.  The veteran reported constant tinnitus.  

In January 2000, the veteran related his hearing loss and 
tinnitus to ground combat in Korea.  In February 2000, the 
veteran reported that his MOS was 0311, Infantryman, while in 
Korea and that he received a KSM with six battle stars and a 
PUC with one star.

Prior to 1998, the claims file contained no specific evidence 
of participation in combat, even considering the veteran's 
DD-214.  Thus, a specific claim of combat and the additional 
personnel records supporting that claim might invoke 
favorable consideration under 38 U.S.C.A. § 1154(b).  
Therefore this evidence does result in a more complete record 
for evaluating the claim and is therefore new and material 
evidence.  The August 1999 audiometry report reflects a 
hearing loss disability meeting the requirements of 38 C.F.R. 
§ 3.385.  As no evidence of this nature had previously been 
submitted, it also results in a more complete record for 
evaluating the claim.  Although the RO determined that none 
of this was new or material to the claim, the Board cannot so 
find.  

The Board finds that the veteran has submitted new and 
material evidence.  Therefore, the claim for service 
connection for bilateral hearing loss must be reopened.  The 
issue will be addressed further in the REMAND portion of the 
decision.  




ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.


REMAND

The Board may evaluate the merits of the claims after 
ensuring that the duty to assist has been fulfilled.  
38 U.S.C.A. § 5107(a) (West 1991), § 5107 (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If the 
record before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet. App. 121 (1991). 

The August 1999 VA audiometry examiner did not offer an 
opinion concerning the etiology of the veteran's hearing loss 
and tinnitus.  Where there is a reasonable possibility that 
current conditions are related to or are residual of 
conditions experienced in service, VA should obtain a medical 
opinion as to the likelihood of a relationship between 
current residuals and symptoms experienced during active 
service.  Horowitz v. Brown, 5 Vet. App. 217 (1993). 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

Accordingly, the case is remanded to the RO for the following 
actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records, identified by the 
veteran, that are not associated with the 
claims file.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  The claims file should then be 
returned to the examiner who performed 
the August 1999 VA audiometry evaluation.  
If that examiner is not available, a 
suitable substitute may be used.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  The examiner should review 
the claims file and note that review in 
the examination report.  The examiner 
should answer the following questions:

(a) Is it at least as likely as not that 
bilateral hearing loss had its onset 
during active service or is otherwise 
related to active service?  

(b) Is it at least as likely as not that 
tinnitus had its onset during active 
service or is otherwise related to active 
service?

If the examiner is unable to provide the 
requested opinion, he or she should 
clearly so state.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed in a legible report.  The 
veteran may be reexamined for this 
purpose if necessary.  

3.  After completion of the foregoing, 
the RO should review the report or 
reports received to ensure that they are 
adequate to achieve the purposes of this 
remand as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  If the benefit sought remains denied 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 


